DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/17/2020 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 8 recites the limitation "a guidance system" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if this is a reference to the “vision guidance system” of claim 1 or an additional guidance system.
Claim 9 recites the limitation "a guidance system" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if this is a reference to the “vision guidance system” of claim 1 or an additional guidance system.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7-16 and 21-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brandt (US 2010/0038024) in view of Day et al. (US 2015/0314889).
Claim 1:
	Brandt teaches a wing panel assembly system (1) comprising: a wing build station (figure 1) configured to hold a wing panel (79); a stringer staging station (6) configured to hold a stringer (50); and an overhead gantry sub-system (2, 3, 4, 5, 6, 7, 8) comprising a bridge (7, 8, 15) movable above the wing build station and the stringer staging station (figures 1 and 2), the overhead gantry sub-system comprising a plurality of stringer lifting assemblies (16, figures 2 and 3) coupled to, and movable with, the bridge, each stringer lifting assembly (16) including a lifting mechanism (27) and an end effector (40, 41) coupled to the lifting mechanism, the lifting mechanism (27) moving the end effector in a vertical direction along a vertical axis (para. [0032]), the end effector having a stringer holder (40, 41) configured to engage and hold the stringer (50), the stringer holder configured to lift, move and release the stringer (paras. [0032]-[0034]), the end effector having an actuator (29, 31, 35, 36, 42) operable to move the stringer holder in at least one direction relative to the lifting mechanism (figures 3 and 4), wherein each end effector includes an end effector position locator, the end effector being programmably movable based on a sensed position of the end effector position locator (para. [0030]);
wherein each stringer holder engages the stringer from above (figure 1); and wherein each stringer lifting assembly is configured to move the stringer from the stringer staging station to the wing build station located relative to a surface of a skin of the wing panel to place the stringer onto the skin of the wing panel in a determined location (paras. [0004]-[0011]).  Brandt does not explicitly teach a vision guidance system controlling the overhead gantry sub-system. 
	Day teaches a system for manufacturing aircraft wings (figure 2) comprising guidance control of independent components through a laser tracking system (para. [0152]-[0162]; “laser 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have used the laser tracking feedback system of Day in the guidance system of Brandt since: (a) Brandt teaches the importance of precision control and tracking of the individual electric drives through a resolver; (b) Day teaches verification of position data through a feedback laser tracking system in communication with a controller implementing a programmed code; and (c) Day teaches that the laser tracking system is one of a plurality of well-known and equivalent systems in the aircraft manufacturing art (para. [0153]).  Accordingly, it would have been obvious to add laser tracking feedback data, as taught by Day, to the system of Brandt to communicate with the process computer (22) of Brandt to provide actual position data to verify the calculated position data of the resolver.
Claim 3:
	Brandt teaches that the actuator (36) of the end effector includes a lateral positioner operable to move the stringer holder in a lateral direction perpendicular to the vertical direction (figure 3, para. [0032]).


Claim 4:
	Brandt teaches that the actuator further includes a transverse positioner (10, 11) operable to move the stringer holder in a transverse direction (x) perpendicular to the vertical direction (z) and the lateral direction (y) (figures 1 and 2).
Claim 5:
	Brandt teaches that the actuator further includes a vertical positioner (29, 31, 35) operable to move the stringer holder in the vertical direction (figure 3, para. [0032]).
Claim 7:
	Brandt/Day teaches a guidance system having a guidance controller and a wing build station position locator at the wing build station (Brandt; para. [0030] and [0043]-[0047]), the wing build station position locator configured to locate a position of each end effector position locator to position the end effectors relative to the surface of the skin of the wing panel in the wing build station (para. [0030] and [0043]-[0047]) (note that Day provides additional position locating through a laser tracking feedback system which verifies the position data gathered by Brandt, as discussed in the rejection of claim 1 above).
Claim 8:
	Brandt teaches a guidance system having a guidance controller and a stringer staging station position locator at the stringer staging station (Brandt; para. [0030] and [0043]-[0047]), the stringer staging station position locator configured to locate a position of each end effector position locator to position the end effectors relative to the stringer to initially engage the stringer (para. [0030] and [0043]-[0047]) (note that Day provides additional position locating 
Claim 9:
	Day teaches a system for manufacturing aircraft wings (figure 2) comprising guidance control of independent components through a laser tracking system (para. [0153]).  
Claim 10:
	Brandt teaches the assembly above but does not explicitly teach that the stringer staging station includes an inventory management station receiving stringer carts used for moving stringers into the inventory management station, the end effectors configured to lift the stringers off of the stringer carts to move the stringers.
	Day teaches a system for manufacturing aircraft wings (figure 2).  Day further teaches that the manufacture of aircraft wings is complex involving thousands of parts which need to be tracked for installation and assembly (paras. [0006]-[0011]) and that delivery and tracking of such parts is advantageously performed by automated delivery means tracked through guidance systems (paras. [0012]-[0025]).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have incorporated the automated delivery and tracking system of Day in the method of Brandt in order to provide improved inventory management and tracking of the thousands of individual parts and operations performed on the aircraft wing.



Claim 11:
	Brandt teaches that the stringer staging station includes a processing station receiving the stringer for processing the stringer prior to moving the stringer to the wing build station (para. [0030] and [0043]-[0047]).
Claim 12:
	Brandt teaches that each stringer lifting assembly is independently movable in at least two mutually perpendicular directions relative to each other stringer lifting assembly (lift motor 27 in the z-direction; positioning and fastening of flange 30 along supports 25, 26 in the y-direction; figures 2 and 3, para. [0032]).
Claim 13:
	Brandt teaches a wing panel assembly system (1) comprising: a wing build station (figure 1) configured to hold a wing panel (79); a stringer staging station (6) configured to hold a stringer (50); an overhead gantry sub-system (2, 3, 4, 5, 6, 7, 8) comprising a bridge (7, 8, 15) movable above the wing build station and the stringer staging station (figures 1 and 2), the overhead gantry sub-system comprising a plurality of stringer lifting assemblies (16, figures 2 and 3) coupled to, and movable with, the bridge, each stringer lifting assembly (16) including a lifting mechanism (27) and an end effector (40, 41) coupled to the lifting mechanism, the lifting mechanism (27) moving the end effector in a vertical direction along a vertical axis (para. [0032]), the end effector having a stringer holder (40, 41) configured to engage and hold the stringer (50), the stringer holder configured to lift, move and release the stringer (paras. [0032]-[0034]), the end effector having an actuator (29, 31, 35, 36, 42) operable to move the stringer holder in at least one direction relative to the lifting mechanism (figures 3 and 4), the end 
	Day teaches a system for manufacturing aircraft wings (figure 2) comprising guidance control of independent components through a laser tracking system (para. [0152]-[0162]; “laser tracking” is one form of vision guidance).  Specifically, Day teaches that the autonomous tool system uses a metrology system (120) including laser sensor systems (156) to generate position data or metrology data (154) and utilize this data to provide feedback control (para. [0160]) for manufacturing systems through a controller (122).  Accordingly, the system of Day applies the 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have used the laser tracking feedback system of Day in the guidance system of Brandt since: (a) Brandt teaches the importance of precision control and tracking of the individual electric drives through a resolver; (b) Day teaches verification of position data through a feedback laser tracking system in communication with a controller implementing a programmed code; and (c) Day teaches that the laser tracking system is one of a plurality of well-known and equivalent systems in the aircraft manufacturing art (para. [0153]).  Accordingly, it would have been obvious to add laser tracking feedback data, as taught by Day, to the system of Brandt to communicate with the process computer (22) of Brandt to provide actual position data to verify the calculated position data of the resolver.
Claim 14:
	See claims 3-5 above.
Claim 15:
	Brandt teaches that the guidance system includes a stringer staging station position locator at the stringer staging station, the stringer staging station position locator configured to locate a position of each end effector position locator to position the end effectors relative to the stringer to initially engage the stringer (para. [0030] and [0043]-[0047]) (note that Day provides additional position locating through a laser tracking feedback system which verifies the position data gathered by Brandt, as discussed in the rejection of claim 1 above).

Claim 16:
	See claim 9 above.
Claim 21:
	Brandt teaches a wing panel assembly system (1) comprising: a wing build station (figure 1) configured to hold a wing panel (79); a stringer staging station (6) configured to hold a stringer (50); and an overhead gantry sub-system (2, 3, 4, 5, 6, 7, 8) comprising a bridge (7, 8, 15) movable above the wing build station and the stringer staging station (figures 1 and 2), the overhead gantry sub-system comprising a plurality of stringer lifting assemblies (16, figures 2 and 3) coupled to, and movable with, the bridge, each stringer lifting assembly (16) including a lifting mechanism (27) and an end effector (40, 41) coupled to the lifting mechanism, the lifting mechanism (27) moving the end effector in a vertical direction along a vertical axis (para. [0032]), the end effector having a stringer holder (40, 41) configured to engage and hold the stringer (50), the stringer holder configured to lift, move and release the stringer (paras. [0032]-[0034]), the end effector having an actuator (29, 31, 35, 36, 42) operable to move the stringer holder in at least one direction relative to the lifting mechanism (figures 3 and 4), wherein each end effector includes an end effector position locator, a guidance system having a guidance controller and a position locator operably coupled to the guidance controller (para. [0030] and [0043]-[0047]), wherein each stringer holder engages the stringer from above (figure 1); and wherein each stringer lifting assembly is configured to move the stringer from the stringer staging station to the wing build station located relative to a surface of a skin of the wing panel to place the stringer onto the skin of the wing panel in a determined location (paras. [0004]-
	Day teaches a system for manufacturing aircraft wings (figure 2) comprising guidance control of independent components through a laser tracking system (para. [0152]-[0162]).  Specifically, Day teaches that the autonomous tool system uses a metrology system (120) including laser sensor systems (156) to generate position data or metrology data (154) and utilize this data to provide feedback control (para. [0160]) for manufacturing systems through a controller (122).  Accordingly, the system of Day applies the feedback position data of the metrology system, gathered through the use of laser tracking, to verify the position of tooling and parts during performance of the manufacturing operation.  
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have used the laser tracking feedback system of Day in the guidance system of Brandt since: (a) Brandt teaches the importance of precision control and tracking of the individual electric drives through a resolver; (b) Day teaches verification of position data through a feedback laser tracking system in communication with a controller implementing a programmed code; and (c) Day teaches that the laser tracking system is one of a plurality of well-known and equivalent systems in the aircraft manufacturing art (para. [0153]).  Accordingly, it would have been obvious to add laser tracking feedback data, as taught by Day, to the system of Brandt to communicate with the process computer (22) of Brandt to provide actual position data to verify the calculated position data of the resolver.
Claim 22:
	See claim 7 above.
Claim 23:
	See claim 8 above.
Claim 24:
	See claims 3-5 and 14 above.
Claim 25:
	See claims 3-5 and 14 above.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brandt in view of Day as applied to claim 1 above and further in view of  Rotter et al. (US 2016/0251091).
Claim 2:
	Brandt teaches that each stringer holder includes a holder configured to hold the stringer but does not explicitly teach that the holder is a vacuum holder which holds the stringer by vacuum pressure.
	Rotter teaches a system and method of transferring elongate bodies, in particular stringers for wings of aircraft (para. [0003]), by way of a stringer holder (100) wherein each stringer holder includes a vacuum holder (created by vacuum source 76) configured to hold the stringer by vacuum pressure (figures 7, 8 and 15-17).  
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have used a vacuum holder, as taught by Rotter, to assist the gripping of Brandt/Day since Rotter teaches that “flexible elongate bodies may have various conformations, and it may be desirable to transfer a plurality of different flexible elongate bodies, with differing conformations, utilizing a single, or the same, systems, methods, and/or . 
Response to Arguments
Applicant's arguments filed 11/17/2020 have been fully considered but they are not persuasive.
Regarding claims 1 and 13, applicant alleges that Brandt fails to teach a vision guidance system controlling the overhead gantry sub-system.  The examiner agrees that Brandt, alone, fails to teach a vision guidance system which necessitates the new ground of rejection in view of Day as laid out in the rejection of claims 1 and 13 above.
Regarding claim 21, applicant alleges that:
“Brandt specifically discloses using preprogrammed work programs and program sequences to control the electric servo motors. Brandt does not disclose receiving location inputs to determine positions of the grippers. There would be no reason to receive inputs from a laser tracking system to the preprogrammed sequences controlling Brandt's system. Thus, the proposed combination and modification would be inoperable as proposed.” (Remarks, p. 4).

The examiner respectfully disagrees.  While Brandt does teach the use of pre-programmed work programs operated by process computer, it also teaches that position locating is tracked through the use of resolvers which check the angular position of the motor shafts in the electric drive to calculate position and supply corresponding signals to the process computer (para. [0030]).  Accordingly, the system of Brandt calculates the positions of the electric drives but does not verify the actual position through feedback sensors.  

As stated above, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have used the laser tracking feedback system of Day in the guidance system of Brandt since: (a) Brandt teaches the importance of precision control and tracking of the individual electric drives through a resolver; (b) Day teaches verification of position data through a feedback laser tracking system in communication with a controller implementing a programmed code; and (c) Day teaches that the laser tracking system is one of a plurality of well-known and equivalent systems in the aircraft manufacturing art (para. [0153]).  Accordingly, it would have been obvious to add laser tracking feedback data, as taught by Day, to the system of Brandt to communicate with the process computer (22) of Brandt to provide actual position data to verify the calculated position data of the resolver.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M KOEHLER whose telephone number is (571)272-3560.  The examiner can normally be reached on Mon.-Fri. 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)-272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER M KOEHLER/Primary Examiner, Art Unit 3726